News Release AGL Resources reports third quarter 2014 results · Adjusted EPS, excluding wholesale services and the sale of Tropical Shipping, of $0.22 for 3Q14 compared to $0.21 for 3Q13 · 3Q14 EPS, excluding the sale of Tropical Shipping, of $0.19, compared to $0.20 in 3Q13 · 3Q14 consolidated GAAP EPS of $(0.06) versus 3Q13 consolidated EPS of $0.21; Sale of Tropical Shipping in 3Q14 generated after-tax cash proceeds and distributions of $225 million; EPS reduction of $0.25 in 3Q14 primarily related to taxes on Tropical Shipping sale · 9-mos 2014 consolidated GAAP EPS from continuing operations of $3.47 versus $1.84 for the same period last year · Expect 2014 earnings per share for continuing operations, excluding wholesale services, of $2.60 to $2.70; continue to expect earnings contribution from wholesale services of $1.60 to $1.75 per share ATLANTA, November 10, 2014 AGL Resources Inc. (NYSE: GAS) today reported third quarter 2014 net income from continuing operations of $23 million, or $0.19 per diluted share, compared to $24 million and diluted EPS of $0.20 in the third quarter of 2013. For the first nine months of 2014, net income from continuing operations was $414 million, or $3.47 per diluted share, compared to $217 million or $1.84 per diluted share for the first nine months of 2013. “During the third quarter, we recorded solid financial results across all of our businesses. As we enter the winter heating season, we are once again well-prepared to safely and reliably meet the needs of our customers,” said John W. Somerhalder II, chairman, president and chief executive officer of AGL Resources Inc.“While we continue to expect strong operational performance for the remainder of the year, we have modified our full-year 2014 earnings per share guidance to reflect accounting changes primarily related to the timing of income recognition for some of our infrastructure replacement programs. Our current expectation is that we will achieve diluted EPS of $2.60 to $2.70 from continuing operations, excluding wholesale services. Our wholesale business remains on track for a record year with an expected EPS contribution of $1.60 to $1.75.” THIRD QUARTER AND YEAR-TO-DATE EPS THROUGH SEPTEMBER 30 Diluted EPS (1) 3Q14 3Q13 Variance YTD-14 YTD-13 Variance Consolidated GAAP $ ) $ $ ) $ $ $ Continuing operations (2) ) Adjusted (3) All amounts reflect changes resulting from the previously disclosed accounting review related primarily to AGL Resources’ infrastructure replacement programs. Excludes discontinued operations, primarily Tropical Shipping, the sale of which resulted in diluted EPS reduction of $0.25 and $0.67, respectively, for the three and nine months ended September 30, 2014. Excludes discontinued operations and wholesale services. 1 The primary drivers of the quarter-over-quarter $0.01 decrease in diluted EPS from continuing operations include: · Lower commercial activity at wholesale services of $2 million in the third quarter of 2014, compared to $27 million in the third quarter of 2013 when transportation basis spreads widened in key regions; and · Lower margin at midstream operations due to lower contracted firm rates at our storage facilities. These factors were partially offset by: · Increased operating margin at distribution operations as a result of customer growth and increased revenues from regulatory infrastructure programs; · Lower depreciation expense at Nicor Gas related to the revised composite depreciation rate that became effective August 30, 2013; · A $3 million gain in 2014 from final payment of the re-negotiated earn-out provision related to the Compass Energy sale in 2013; and · Mark-to-market hedge losses for the third quarter in 2013. The primary drivers of the year-over-year increase in diluted EPS from continuing operations include: · Commercial activity at wholesale services of $412 million during the first nine months of 2014, compared to $79 million in the first nine months of 2013 (driven by transportation and storage positions, particularly in the Northeast and Midwest regions in the first half of 2014); · Significantly colder-than-normal weather, as well as weather that was colder than in the comparable prior-year period, in first half of 2014, which resulted in additional margin of $23 million (net of higher weather-related expenses) year-over-year; · Lower depreciation expense at Nicor Gas related to the revised composite depreciation rate that became effective August 30, 2013; and · The acquisition of retail service contracts at the end of January 2013 and retail energy customers in June 2013. These factors were partially offset by: · Mark-to-market accounting hedge losses, net of inventory adjustments, at wholesale services that were $15 million higher year-over-year, with partial offset to be recognized over the remainder of 2014; · Higher incentive compensation expense primarily related to record earnings at wholesale services; · Increased bad debt reserves, legal reserves and marketing costs at retail operations; · Lower margin at midstream operations due to a retained fuel true-up at one of the company’s storage facilities, as well as lower contracted rates at Jefferson Island and Central Valley storage; and · A decrease in other income, primarily related to the sale of Compass Energy in May 2013. EBIT RESULTS BY SEGMENT FOR CONTINUING OPERATIONS THROUGH SEPTEMBER 30 (1) In millions 3Q14 3Q13 Variance YTD-14 YTD-13 Variance Distribution operations $
